Exhibit 10.1

 

 June 29, 2015

 

Mr. James A. Cady

 

Dear Jim:

 

This letter agreement (this “Letter” or “Agreement”) confirms your employment
with Sirius XM Radio Inc. (the “Company” or “Sirius XM”) on a full-time basis as
Executive Vice President, Products, Operations and Connected Vehicle. You shall
also serve as Executive Vice President, Products, Operations and Connected
Vehicle of Sirius XM Holdings Inc. (“Holdings”). This Agreement shall continue
until terminated pursuant to the provisions set forth herein.

 

During your employment with the Company, you shall be paid an annual base salary
of $600,000 (the “Base Salary”), less applicable withholdings, to be paid on a
semi-monthly basis through the Company’s regular payroll system and subject to
any increases that the Company may approve in its sole discretion.

 

You also will be eligible to participate in any bonus plans generally offered to
executive officers of the Company. Your target annual bonus opportunity shall be
150% of your Base Salary (the “Bonus”). Bonus(es) will be subject to your
individual performance and satisfaction of Company objectives, as determined by
the Company in its sole discretion.

 

You will be eligible to participate in any Company provided benefit programs and
other policies and fringe benefits which may generally be made available to
full-time employees.

 

On the first business day after the date hereof on which Holdings and you are
not subject to a blackout restriction (the “First Trading Day”), Holdings shall
grant to you the following:

 

(a) an option to purchase shares of Holdings’ common stock, par value $.001 per
share (the “Common Stock”), at an exercise price equal to the closing price of
the Common Stock on the Nasdaq Global Select Market on the First Trading Day,
with the number of shares of Common Stock subject to such option being that
necessary to cause the Black-Scholes-Merton value of such option on the First
Trading Day to be equal to $1,500,000, determined by using inputs consistent
with those Holdings uses for its financial reporting purposes. Such option shall
be subject to the terms and conditions set forth in the Option Agreement
attached to this Agreement as Exhibit A; and

1



(b) a number of restricted stock units equal to $500,000, divided by the closing
price of the Common Stock on the Nasdaq Global Select Market on the First
Trading Day. Such restricted stock units shall be subject to the terms and
conditions set forth in the Restricted Stock Unit Agreement attached to this
Agreement as Exhibit B.

 

All compensation paid to you hereunder shall be subject to any payroll and
withholding deductions required by applicable law, including, as and where
applicable, federal, New York state and New York City income tax withholding,
federal unemployment tax and social security (FICA).

 

During your employment with the Company, the Company shall reimburse you for
reasonable and necessary business expenses incurred and advanced by you in
carrying out your duties under this Agreement, which will include the reasonable
costs of coach class air-fare from your home in Portland to one of the Company’s
offices (such office location to be in New York, New Jersey, and/or Texas as
determined by the Company in its sole discretion, or such other location as
mutually agreed upon between you and the Company) on a weekly basis along with
reasonable hotel and meal expenses while at such Company office. Such expenses
will not be grossed up and must be consistent with the Company’s travel and
expense reimbursement policy and supported by adequate documentation as
requested by the Company.

 

You agree to comply in all respects with the Company’s employee handbook,
including but not limited to its Code of Ethics and Information Security and
Privacy Policies, and all other applicable Holdings and/or Company policies and
practices. The Company reserves the right to change any and all of its policies,
including but not limited to its benefit and compensation plans, and the
specific duties of your position from time to time.

 

Your employment at the Company is for no specified period of time. It is an
at-will employment relationship, and either you or the Company may terminate the
relationship at any time, for any reason, with or without Cause (as defined
below) and with or without notice.

 

If the Company terminates your employment without Cause (as defined below), and
your employment is not terminated due to your death or Disability (as defined
below), or if you terminate your employment for Good Reason (as defined below),
then, in addition to your rights under any equity award agreements between you
and the Company or Holdings, you shall be entitled to receive the following as
severance (the “Severance Amount”) (in addition to any salary, benefits or other
sums due to you through your termination date):

 

(i) an amount equal to six (6) months of your annualized Base Salary then in
effect, to be paid in the form of salary continuation following your termination
date;

 

(ii) continuation of group health insurance benefits for a period of six (6)
months following your termination date, provided pursuant to Section 4980B of
the Internal Revenue Code of 1986, as amended (“COBRA”), and comparable to the
terms in effect for the Company’s active employees, except that the benefits
otherwise receivable by you pursuant to this paragraph will be applied against
the maximum period of continuation coverage under COBRA; provided that (a) the
Company will not provide for cash in lieu

2



of such benefits; (b) you timely complete all required paperwork to continue
such benefits pursuant to COBRA; and (c) such coverage, and the Company’s
agreement to pay for such coverage, shall terminate as of the date that you are
eligible for comparable benefits from a new employer. You shall notify the
Company within thirty (30) days after becoming eligible for coverage of any such
comparable benefits.

 

The Company’s obligations under the preceding paragraph shall be conditioned
upon you executing, delivering, and not revoking during any applicable
revocation period, a separation agreement, and waiver and release of claims
against the Company (“Release”), substantially in the form attached to this
Agreement as Exhibit C within fifty-three (53) days of the date of termination
of your employment.

 

For purposes of this Agreement, “Cause” means the occurrence or existence of any
of the following:

 

(i) a breach by you of the terms of this Agreement, provided that such breach
remains uncured, as determined by the Company in its reasonable discretion,
after thirty (30) days have elapsed following the date on which the Company
gives you written notice of such breach;

 

(ii) performance of your duties in a manner deemed by the Company, in its
reasonable discretion, to be negligent;

 

(iii) any act of insubordination, dishonesty, misappropriation, embezzlement,
fraud, or other misconduct by you involving the Company or any of its
affiliates;

 

(iv) the conviction of or the plea of nolo contendere or the equivalent by you
of any crime other than a traffic violation;

 

(v) any action by you causing damage to or misappropriation to any property of
the Company or any of its affiliates;

 

(vi) your failure to comply with the policies and procedures of Holdings or the
Company in effect from time to time, including, without limitation, either of
their Code of Ethics and Information and Security Policies; or

 

(vii) conduct by you that demonstrates unfitness to serve as an employee of the
Company or any of its affiliates including any act, whether or not performed in
the workplace, which subjects, or if publicly known, would likely subject the
Company or any of its affiliates to public ridicule or embarrassment, or would
likely be detrimental or damaging to the Company’s or any of its affiliates’
reputation or relationships with their subscribers, customers, vendors or
employees.

 

For purposes of this Agreement, “Good Reason” shall mean (i) your ceasing to
report solely and directly to the Chief Executive Officer of the Company; (ii)
any material reduction in your Base Salary; (iii) or any material reduction in,
or adverse alteration to, your title (without your prior written consent) for a
period of thirty (30) days after delivery to the Company by you

3



of a written notice within thirty (30) days of the occurrence of such event,
during which such thirty (30)-day period of continuation the Company shall be
afforded an opportunity to cure such event; provided that no resignation will be
for Good Reason unless you actually resign from employment effective as of a
date within seventy-five (75) days after occurrence of the event constituting
Good Reason.

 

For purposes of this Agreement, “Disability” means your incapacity due to
physical or mental illness to perform the duties of your position for more than
one hundred and eighty (180) days within any twelve (12) month period.

 

During your employment and for six (6) months following the termination of your
employment by you or the Company for any reason (such period, the “Restricted
Period”), you will not, directly or indirectly, enter into the employment of,
render services to, or otherwise assist, any person or entity engaged in any
operations in North America involving the transmission or production of radio
programming or any activity that competes with the business of the Company,
including, without limitation, the business of telematics (any such person or
entity, a “Competitor”). For purposes of this Agreement, the term “radio” shall
be defined broadly and shall include, without limitation, traditional radio,
terrestrial radio, satellite radio, digital radio, internet broadcasts, internet
streaming, internet radio and radio devices and methods now known and hereafter
developed. Should any provision of this paragraph be declared unenforceable by a
court, then to the extent applicable this paragraph shall be deemed modified to
restrict your competition with the Company to the maximum extent of time, scope
and geography which the court shall find enforceable, and such paragraph shall
be so enforced.

 

Without limiting the generality of the foregoing, you agree that during your
employment you will not negotiate or enter into any discussions, or allow any
other person or entity to discuss or negotiate on your behalf, with any
Competitor concerning employment with or rendering services to such Competitor.
You also agree that during the Restricted Period, you will (i) not call on or
otherwise solicit business or assist others to solicit business from any of the
customers or potential customers of the Company as to any product or service
that competes with the Company as of the termination date of your employment;
and (ii) not solicit or assist others to solicit the employment of or hire or
otherwise retain the services of any employee or independent contractor of the
Company (or any individual who was an employee or independent contractor of the
Company within the preceding six months) without the prior written consent of
the Company. As used herein, “solicit” shall include, without limitation,
directly or indirectly requesting, encouraging, enticing, assisting, or causing.

 

You agree that during your employment and thereafter, you shall not make any
statements or comments that could be considered to shed an adverse light on the
business, reputation or personnel of the Company or its affiliates; provided
that the foregoing limitation shall not apply to your compliance with law or
legal process.

 

You shall not accept or receive, either directly or indirectly, money, services
or any other valuable consideration (other than your compensation paid directly
through the Company’s payroll department) in connection with or related to your
participation, directly or indirectly, in program material broadcast or
transmitted by the Company or its affiliates, or for playing certain

4



content or broadcasting any matter, including, without limitation, references
to, or endorsement or identification of, any product, service or content. You
shall notify the Company immediately in writing of receipt of any such payment
or thing of value or any approaches or overtures made to you by anyone to
insert, use or otherwise mention, refer or endorse of any product, service,
content or other matter in any programming by the Company or its affiliates.

 

You represent and warrant that neither you nor any member of your immediate
family has any interest, either directly or indirectly, in any broadcasting
company, record company, retail store, music or video publishing (physical or
electronic) company, internet or new technology interests, concert promotion
company, professional singers or musicians. Should you or any such family member
acquire any such interest (other than an interest acquired solely as a result of
the purchase of less than 5% of the equity securities of a publicly traded
corporation), such acquisitions shall be promptly reported in writing to the
Company’s General Counsel.

 

You acknowledge that in the course of your employment you will occupy a position
of trust and confidence. You shall not, except as may be required to perform
your duties or as required by applicable law, disclose to others or use, whether
directly or indirectly, any Confidential Information. “Confidential Information”
shall mean information about the Company’s business and operations that is not
publicly disclosed by the Company and that was learned by you in the course of
your employment by the Company, including but not limited to any proprietary
knowledge, business plans, business strategies, budget information, product
plans, patents, trade secrets, data, formulae, sketches, notebooks, blueprints,
employee information, pricing and cost data, and client and customer lists and
all papers and records (including computer records) of the documents containing
such Confidential Information. Confidential Information shall not include
information that becomes public other than through disclosure, directly or
indirectly, by you or information you are required to disclose by law or legal
process (provided that you provide the Company immediately with prior written
notice of the legally required disclosure and reasonably cooperate with the
Company in seeking a protective order or other appropriate protection of such
information if it chooses to do so). You acknowledge that such Confidential
Information is specialized, unique in nature and of great value to the Company,
and that such information gives the Company a competitive advantage. You agree
to deliver or return to the Company, at the Company’s request at any time or
upon termination of your employment or as soon as possible thereafter, all
documents, computer tapes and disks, records, lists, data, drawings, prints,
notes and written information (and all copies thereof) furnished by the Company
or prepared by you in the course of your employment by the Company.

 

The results and proceeds of your services (collectively, the “Work Product”)
shall be “works made for hire” for the Company under United States Copyright Law
and shall be the exclusive property of the Company. You shall promptly execute
and deliver all documents necessary to transfer all right, title and interest in
the Work Product to the Company. You hereby covenant to the Company that no Work
Product will infringe upon or violate any intellectual property rights or any
other rights whatsoever of any third parties. To the extent that any of the
results and proceeds of your services may not, by operation of law, be “works
made for hire,” you hereby assign to the Company (or its designee) ownership of
these materials, and the Company (or its designee) shall have the right to
obtain and hold in its own name or transfer to others, copyrights, and similar
protection which may be available in such materials. Any

5



preexisting works utilized by you in the performance of your duties shall remain
your exclusive property.

 

With respect to any payment or benefits that would be considered deferred
compensation subject to Section 409A (“Section 409A”) of the Internal Revenue
Code of 1986, as amended (the “Code”), and payable upon or following a
termination of employment, a termination of employment shall not be deemed to
have occurred unless such termination also constitutes a “separation from
service” within the meaning of Section 409A, and the regulations thereunder (a
“Separation from Service”), and notwithstanding anything contained herein to the
contrary, the date on which such Separation from Service takes place shall be
your termination date. Notwithstanding any provisions of this Agreement to the
contrary, if you are a “specified employee” (within the meaning of Section 409A
and determined pursuant to policies adopted by the Company) at the time of your
Separation from Service and if any portion of the payments or benefits to be
received by you upon Separation from Service would be considered deferred
compensation under Section 409A, amounts that would otherwise be payable
pursuant to this Agreement during the six (6)-month period immediately following
your Separation from Service and benefits that would otherwise be provided
pursuant to this Agreement during the six (6)-month period immediately following
your Separation from Service will instead be paid or made available on the
earlier of (1) the first (1st) business day of the seventh (7th) month following
the date of your Separation from Service and (2) your death.

 

To the extent applicable, it is intended that the compensation arrangements
under this Agreement be in full compliance with Section 409A (it being
understood that certain compensation arrangements under this Agreement are
intended not to be subject to Section 409A). This Agreement shall be construed,
to the maximum extent permitted, in a manner to give effect to such intention.
Notwithstanding anything in this Agreement to the contrary, distributions upon
termination of your employment may only be made upon a Separation from Service.
Neither the Company nor any of its affiliates shall have any obligation to
indemnify or otherwise hold you harmless from any or all such taxes, interest or
penalties, or liability for any damages related thereto. You acknowledge that
you have been advised to obtain independent legal, tax or other counsel in
connection with Section 409A. Each payment under this Agreement shall be
regarded as a “separate payment” and not of a series of payments for purposes of
Section 409A.

 

With respect to any amount of business expenses eligible for reimbursement
pursuant to Company policy, such expenses will be reimbursed by the Company
within thirty (30) days following the date on which the Company receives the
applicable invoice from you in accordance with the Company’s expense
reimbursement policies, but in no event later than the last day of your taxable
year following the taxable year in which you incur the related expenses. In no
event will the reimbursements or in-kind benefits to be provided by the Company
in one taxable year affect the amount of reimbursements or in-kind benefits to
be provided in any other taxable year, nor will your right to reimbursement or
in-kind benefits be subject to liquidation or exchange for another benefit.

 

You acknowledge that a portion of the compensation being paid to you by the
Company is paid expressly in consideration of the covenants contained herein.
You also acknowledge that: (a) the restrictions contained in this Agreement are
reasonable in order to protect the legitimate

6



business interests of the Company; (b) a breach by you of any of the terms of
this Agreement would result in immediate and irreparable harm to the Company
that cannot be adequately compensated by a monetary award; and (c) in the event
of any such breach, in addition to all of the other remedies available to the
Company at law or in equity, it would be reasonable for the Company to obtain a
restraining order, injunction, a decree of specific performance and/or other
equitable relief to ensure compliance with the terms of this Agreement.

 

You hereby represent and warrant to the Company that you are not now under any
contractual or other obligations, including but not limited to any non-compete
obligations or non-solicitation provisions, that are inconsistent with or in
conflict with this Agreement or that could prevent, limit, restrict, or impair
your performance of your job duties or your obligations under this Agreement. In
addition, you acknowledge and agree that you are a manager, and thereby meet the
requirements of a “management employee” for purposes of New York’s Broadcast
Employees Freedom to Work Act.

 

Notwithstanding any other provisions in this Agreement to the contrary, any
incentive-based compensation, or any other compensation, paid to you pursuant to
this Agreement or any other agreement or arrangement with the Company or any of
its affiliates, which is subject to recovery under any law, government
regulation or stock exchange listing requirement, will be subject to such
deductions and clawback as may be required to be made pursuant to such law,
government regulation or stock exchange listing requirement (or any policy
adopted by the Company or any of its affiliates pursuant to any such law,
government regulation or stock exchange listing requirement).

 

Notwithstanding any other provisions in this Agreement, in the event that any
payment or benefit received or to be received by you (including, without
limitation, any payment or benefit received in connection with a change of
control of the Company or Holdings, or the termination of your employment,
whether pursuant to the terms of this Agreement or any other plan, program,
arrangement or agreement) (all such payments and benefits, together, the “Total
Payments”) would be subject (in whole or part), to any excise tax imposed under
Section 4999 of the Code, or any successor provision thereto (the “Excise Tax”),
then, after taking into account any reduction in the Total Payments provided by
reason of Section 280G of the Code in such other plan, program, arrangement or
agreement, the Company will reduce the Total Payments to the extent necessary so
that no portion of the Total Payments is subject to the Excise Tax (but in no
event to less than zero); provided that the Total Payments will only be reduced
if (i) the net amount of such Total Payments, as so reduced (and after
subtracting the net amount of federal, state, municipal and local income and
employment taxes on such reduced Total Payments and after taking into account
the phase out of itemized deductions and personal exemptions attributable to
such reduced Total Payments), is greater than or equal to (ii) the net amount of
such Total Payments without such reduction (but after subtracting the net amount
of federal, state, municipal and local income and employment taxes on such Total
Payments and the amount of Excise Tax to which you would be subject in respect
of such unreduced Total Payments and after taking into account the phase out of
itemized deductions and personal exemptions attributable to such unreduced Total
Payments).

7



In the case of a reduction in the Total Payments, the Total Payments will be
reduced in the following order: (i) payments that are payable in cash that are
valued at full value under Treasury Regulation Section 1.280G-1, Q&A 24(a) will
be reduced (if necessary, to zero), with amounts that are payable last reduced
first; (ii) payments and benefits due in respect of any equity valued at full
value under Treasury Regulation Section 1.280G-1, Q&A 24(a), with the highest
values reduced first (as such values are determined under Treasury Regulation
Section 1.280G-1, Q&A 24), will next be reduced; (iii) payments that are payable
in cash that are valued at less than full value under Treasury Regulation
Section 1.280G-1, Q&A 24, with amounts that are payable last reduced first, will
next be reduced; (iv) payments and benefits due in respect of any equity valued
at less than full value under Treasury Regulation Section 1.280G-1, Q&A 24, with
the highest values reduced first (as such values are determined under Treasury
Regulation Section 1.280G-1, Q&A 24), will next be reduced; and (v) all other
non-cash benefits not otherwise described in clauses (ii) or (iv) will be next
reduced pro-rata. Any reductions made pursuant to each of clauses (i)-(v) above
will be made in the following manner: first, a pro-rata reduction of cash
payment and payments and benefits due in respect of any equity not subject to
Section 409A, and second, a pro-rata reduction of cash payments and payments and
benefits due in respect of any equity subject to Section 409A as deferred
compensation.

 

For purposes of determining whether and the extent to which the Total Payments
will be subject to the Excise Tax: (i) no portion of the Total Payments the
receipt or enjoyment of which you shall have waived at such time and in such
manner as not to constitute a “payment” within the meaning of Section 280G(b) of
the Code will be taken into account; (ii) no portion of the Total Payments will
be taken into account which, in the opinion of tax counsel (“Tax Counsel”)
reasonably acceptable to you and selected by the accounting firm which was,
immediately prior to the change of control, the Company’s independent auditor
(the “Auditor”), does not constitute a “parachute payment” within the meaning of
Section 280G(b)(2) of the Code (including by reason of Section 280G(b)(4)(A) of
the Code) and, in calculating the Excise Tax, no portion of such Total Payments
will be taken into account which, in the opinion of Tax Counsel, constitutes
reasonable compensation for services actually rendered, within the meaning of
Section 280G(b)(4)(B) of the Code (including, without limitation, any portion of
such Total Payments equal to the value of the non-compete covenant included in
this Agreement, as determined by the Auditor or such other accounting,
consulting or valuation firm selected by the Company prior to the change of
control), in excess of the “base amount” (as set forth in Section 280G(b)(3) of
the Code) that is allocable to such reasonable compensation; and (iii) the value
of any non-cash benefit or any deferred payment or benefit included in the Total
Payments will be determined by the Auditor in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code.

 

At the time that payments are made under this Agreement, the Company will
provide you with a written statement setting forth the manner in which such
payments were calculated and the basis for such calculations, including any
opinions or other advice the Company received from Tax Counsel, the Auditor, or
other advisors or consultants (and any such opinions or advice which are in
writing will be attached to the statement). If you object to the Company’s
calculations, the Company will pay to you such portion of the Total Payments (up
to 100% thereof) as you determine is necessary to result in the proper
application of the applicable preceding paragraphs. All determinations required
by the applicable preceding paragraphs (or requested by either you or the
Company in connection with such paragraphs) will be at the

8



expense of the Company. The fact that your right to payments or benefits may be
reduced by reason of the limitations contained in such paragraphs will not of
itself limit or otherwise affect any other rights you have under this Agreement.

 

If you receive reduced payments and benefits by reason of the applicable
preceding paragraphs and it is established pursuant to a final determination of
a court (which is not subject to review or as to which the time to appeal has
expired) or an Internal Revenue Service proceeding that you could have received
a greater amount without resulting in any Excise Tax, then the Company shall
thereafter pay you the aggregate additional amount which could have been paid
without resulting in any Excise Tax as soon as reasonably practicable.

 

Following the termination of the your employment for any reason, if and to the
extent requested by the Company, you hereby agree to resign from all fiduciary
positions (including, without limitation, as a member of any board or as
trustee) and all other offices and positions you then hold with Holdings, the
Company or any of their subsidiaries; provided that if you refuse to tender your
resignation after the Company has made such request, then the Company will be
empowered to tender your resignation from such offices and positions.

 

This Agreement, and any documents incorporated herein by reference, constitutes
the entire agreement between the parties regarding their employment relationship
and supersedes any and all prior agreements, understandings and communications
between the parties. Notwithstanding the foregoing, any of your restrictive
covenant obligations under this Agreement (including but not limited to
non-compete, non-solicit, confidentiality, non-disparagement and intellectual
property restrictions herein) shall be in addition to, and not in lieu of, any
other restrictive covenant obligations you may have pursuant to Company policy,
any other agreement with the Company or its affiliates, or pursuant to
applicable law. Should any provision of this Agreement be declared invalid or
unenforceable, such invalidity or unenforceability shall not affect the
remaining provisions hereof.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York. The parties irrevocably and unconditionally waive the
right to a jury trial concerning any dispute between them, including, without
limitation, as to any claims relating to the employment relationship between
them or that arise out of or relate to this Agreement.

 

If any term of this Agreement conflicts with any practice or policy of the
Company, now or in the future, the terms of this Agreement will control;
provided that any restrictive covenant obligations under this Agreement will be
in addition to, and not in lieu of, such other Company practice or policy. The
terms of this Agreement may not be changed except by written agreement signed by
you and either the Chief Executive Officer, the Executive Vice President and
Chief Administrative Officer, or the General Counsel of the Company.

9



We ask that you confirm your understanding and acceptance of the terms and
conditions contained herein by signing the attached copy of this Agreement and
returning it to me as soon as possible.

 

  Sincerely,       /s/ Dara F. Altman       Dara F. Altman   Executive Vice
President and   Chief Administrative Officer     I have read this Agreement and
understand
and agree to its terms this 29th day of
June 2015:  

 

/s/ James A. Cady   JAMES A. CADY  

10



Exhibit A

 

THIS OPTION MAY NOT BE TRANSFERRED EXCEPT BY WILL OR UNDER THE LAWS
OF DESCENT AND DISTRIBUTION.

 

SIRIUS XM HOLDINGS INC. 2015 LONG-TERM STOCK INCENTIVE PLAN

STOCK OPTION AGREEMENT

 

This STOCK OPTION AGREEMENT (this “Agreement”), dated __________ __, 2015,
between SIRIUS XM HOLDINGS INC., a Delaware corporation (the “Company”), and
JAMES A. CADY (the “Executive”).

 

1. Grant of Option; Vesting. (a) Subject to the terms and conditions of this
Agreement, the Sirius XM Holdings Inc. 2015 Long-Term Stock Incentive Plan (the
“Plan”), and the employment agreement, dated as of June 29, 2015, between Sirius
XM Radio Inc. (“Sirius XM”) and the Executive (the “Employment Agreement”), the
Company hereby grants to the Executive the right and option (this “Option”) to
purchase ______________________ (_________) shares1 of common stock, par value
$0.001 per share, of the Company (the “Shares”), at a price per Share of $____
(the “Exercise Price”).2 This Option is not intended to qualify as an Incentive
Stock Option for purposes of Section 422 of the Internal Revenue Code of 1986,
as amended. In the case of any stock split, stock dividend or like change in the
Shares occurring after the date hereof, the number of Shares and the Exercise
Price shall be adjusted as set forth in Section 4(b) of the Plan.

 

(b) Subject to the terms of this Agreement, this Option shall vest and become
exercisable in three equal installments on each of June 29, 2016, June 29, 2017
and June 29, 2018, subject to the Executive’s continued employment with Sirius
XM on each of these dates other than as specifically stated herein.

 

(c) If the Executive’s employment with Sirius XM terminates for any reason, this
Option, to the extent not then vested, shall immediately terminate without
consideration; provided that if the Executive’s employment with Sirius XM is
terminated (x) due to death or “Disability” (as defined in the Employment
Agreement), (y) by Sirius XM without “Cause” (as defined in the Employment
Agreement), or (z) by the Executive for “Good Reason” (as defined in the
Employment Agreement), the unvested portion of this Option, to the extent not
previously cancelled or forfeited, shall immediately become vested and
exercisable. The foregoing condition that the Executive be an employee of Sirius
XM shall, in the event of the termination of the Executive’s employment with
Sirius XM due to death or Disability, by Sirius XM without

 

 

 

1 Number to be computed in accordance with the Employment Agreement.

2 Closing price on the First Trading Day as defined in the Employment Agreement.

11



Cause or by the Executive for Good Reason, be waived by the Company provided
that the Executive (or his estate in the case of death) execute a release
acceptable to the Company.

 

2. Term. This Option shall terminate on June 29, 2025 (the “Option Expiration
Date”); provided that if:

 

(a) the Executive’s employment with Sirius XM is terminated due to the
Executive’s death or Disability, by Sirius XM without Cause, or by the Executive
for Good Reason, the Executive (or the Executive’s beneficiary, in the case of
death) may exercise this Option in full until the first (1st) anniversary of
such termination (at which time this Option shall be cancelled), but not later
than the Option Expiration Date;

 

(b) the Executive’s employment with Sirius XM is terminated for Cause, this
Option shall be cancelled upon the date of such termination; and

 

(c) the Executive’s employment with Sirius XM is terminated for any reason other
than for Cause, death or Disability or by the Executive for Good Reason, the
Executive may exercise any vested portion of this Option until ninety (90) days
following the date of such termination (at which time this Option shall be
cancelled), but not later than the Option Expiration Date.

 



3. Exercise. Subject to Sections 1 and 2 of this Agreement and the terms of the
Plan, this Option may be exercised, in whole or in part, in accordance with
Section 6 of the Plan.

 

4. Non-transferable. This Option may not be transferred, assigned, pledged or
hypothecated in any manner (whether by operation of law or otherwise) other than
by will or by the applicable laws of descent and distribution, and shall not be
subject to execution, attachment or similar process. Any attempt to transfer,
assign, pledge, hypothecate or otherwise dispose of this Option or of any right
or privilege conferred hereby shall be null and void.

 

5. Withholding. Prior to delivery of the Shares purchased upon exercise of this
Option, the Company shall determine the amount of any United States federal,
state and local income taxes, if any, which are required to be withheld under
applicable law and shall, as a condition of exercise of this Option and delivery
of certificates representing the Shares purchased upon exercise of this Option,
collect from the Executive the amount of any such tax to the extent not
previously withheld. The Executive may satisfy his withholding obligations in
the manner contemplated by Section 16(e) of the Plan.

 

6. Rights of the Executive. Neither this Option, the execution of this Agreement
nor the exercise of any portion of this Option shall confer upon the Executive
any right to, or guarantee of, continued employment by Sirius XM, or in any way
limit the right of Sirius XM to terminate employment of the Executive at any
time, subject to the terms of the Employment Agreement or any other written
employment or similar agreement between or among Sirius XM, the Company and the
Executive.

 

7. Professional Advice. The acceptance and exercise of this Option may have
consequences under federal and state tax and securities laws that may vary
depending upon the

12



individual circumstances of the Executive. Accordingly, the Executive
acknowledges that the Executive has been advised to consult his personal legal
and tax advisors in connection with this Agreement and this Option.

 



8. Agreement Subject to the Plan. This Option and this Agreement are subject to
the terms and conditions set forth in the Plan, which terms and conditions are
incorporated herein by reference. Capitalized terms used herein but not defined
shall have the meaning set forth in the Plan. The Executive acknowledges that a
copy of the Plan is posted on the Sirius XM’s intranet site and the Executive
agrees to review it and comply with its terms. This Agreement, the Employment
Agreement and the Plan constitute the entire understanding between or among the
Company, Sirius XM and the Executive with respect to this Option.

 

9. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York without regard to its
conflict of laws principles, and shall bind and inure to the benefit of the
heirs, executors, personal representatives, successors and assigns of the
parties hereto.

 

10. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given when delivered personally or when telecopied (with
confirmation of transmission received by the sender), three (3) business days
after being sent by certified mail, postage prepaid, return receipt requested or
one (1) business day after being delivered to a nationally recognized overnight
courier with next day delivery specified to the parties at the following
addresses (or at such other address for a party as shall be specified by like
notice): Company: Sirius XM Holdings Inc., 1221 Avenue of the Americas, 36th
Floor, New York, New York 10020, Attention: Chief Executive Officer; and
Executive: Address on file at the office of the Company. Notices sent by email
or other electronic means not specifically authorized by this Agreement shall
not be effective for any purpose of this Agreement.

 

11. Binding Effect. This Agreement has been duly executed and delivered by the
Company and constitutes the legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms.

 

12. Amendment. The rights of the Executive hereunder may not be impaired by any
amendment, alteration, suspension, discontinuance or termination of the Plan or
this Agreement without the Executive’s consent.

13



IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 



  SIRIUS XM HOLDINGS INC.         By: Exhibit A       Dara F. Altman    
Executive Vice President and     Chief Administrative Officer           Exhibit
A       James A. Cady

14





Exhibit B

 

THE RSUs HAVE NOT BEEN REGISTERED UNDER STATE OR FEDERAL SECURITIES
LAWS. THE RSUs MAY NOT BE TRANSFERRED EXCEPT

BY WILL OR UNDER THE LAWS OF DESCENT AND DISTRIBUTION.

 

SIRIUS XM HOLDINGS INC.

2015 LONG-TERM STOCK INCENTIVE PLAN

 

RESTRICTED STOCK UNIT AGREEMENT

 

This RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”), dated ________ __, 2015
(the “Date of Grant”), is between SIRIUS XM HOLDINGS INC., a Delaware
corporation (the “Company”), and JAMES A. CADY (the “Executive”).

 

1. Grant of RSUs. Subject to the terms and conditions of this Agreement, the
Sirius XM Holdings Inc. 2015 Long-Term Stock Incentive Plan (the “Plan”), and
the employment agreement, dated as of June 29, 2015, between Sirius XM Radio
Inc. (“Sirius XM”) and the Executive (the “Employment Agreement”), the Company
hereby grants ________________3 restricted share units (“RSUs”) to the
Executive. Each RSU represents the unfunded, unsecured right of the Executive to
receive one share of common stock, par value $.001 per share, of the Company
(each, a “Share”) on the dates specified in this Agreement. Capitalized terms
not otherwise defined herein shall have the same meanings as in the Plan.

 

2. Dividends. If on any date while RSUs are outstanding the Company shall pay
any dividend on the Shares (other than a dividend payable in Shares), the number
of RSUs granted to the Executive shall, as of the record date for such dividend
payment, be increased by a number of RSUs equal to: (a) the product of (x) the
number of RSUs held by the Executive as of such record date, multiplied by (y)
the per Share amount of any cash dividend (or, in the case of any dividend
payable, in whole or in part, other than in cash, the per Share value of such
dividend, as determined in good faith by the Company), divided by (b) the
average closing price of a Share on the Nasdaq Global Select Market on the
twenty (20) trading days preceding, but not including, such record date. In the
case of any dividend declared on Shares that is payable in the form of Shares,
the number of RSUs granted to the Executive shall be increased by a number equal
to the product of (1) the aggregate number of RSUs held by the Executive on the
record date for such dividend, multiplied by (2) the number of Shares (including
any fraction thereof) payable as a dividend on a Share. In the case of any other
change in the Shares occurring after the date hereof, the number of RSUs shall
be adjusted as set forth in Section 4(b) of the Plan.

 

3. No Rights of a Stockholder. The Executive shall not have any rights as a
stockholder of the Company until the Shares have been registered in the
Company’s register of stockholders.

 

 

 

3 Number to be determined in accordance with the Employment Agreement.

1



4. Issuance of Shares subject to RSUs. (a) Subject to the terms of this
Agreement or the Plan, the Company shall issue, or cause there to be
transferred, to the Executive (or his beneficiary, in the case of death) on each
of the first (1st), second (2nd) , and third (3rd) anniversaries of the Date of
Grant (or if such date is not a business day, then on the next succeeding
business day), a number Shares equal to one-third (1/3) the number of RSUs
granted to the Executive under this Agreement; provided that no Shares shall be
issued to the Executive on any anniversary (or on any succeeding business day)
if the Executive is not employed by Sirius XM on such date.

 

(b) If the Executive’s employment with Sirius XM terminates for any reason, the
RSUs shall immediately terminate without consideration; provided that if the
Executive’s employment with Sirius XM terminates due to death or “Disability”
(as defined in the Employment Agreement), by Sirius XM without “Cause” (as
defined in the Employment Agreement), or by the Executive for “Good Reason” (as
defined in the Employment Agreement), the RSUs, to the extent not previously
settled, cancelled or forfeited, shall immediately become vested and the Company
shall issue, or cause there to be transferred, to the Executive (or to the
Executive’s estate in the case of death) the amount of Shares equal to the
number of RSUs granted to the Executive under this Agreement (to the extent not
previously transferred, cancelled or forfeited), as adjusted pursuant to Section
2 above, if applicable. The foregoing condition that the Executive be an
employee of Sirius XM shall, in the event of the termination of the Executive’s
employment with Sirius XM due to death or Disability, by Sirius XM without Cause
or by the Executive for Good Reason, be waived by the Company provided that the
Executive (or his estate in the case of death) execute a release acceptable to
the Company.

 

5. Non-transferable. The RSUs may not be transferred, assigned, pledged or
hypothecated in any manner (whether by operation of law or otherwise) other than
by will or by the applicable laws of descent and distribution, and shall not be
subject to execution, attachment or similar process. Any attempt to transfer,
assign, pledge, hypothecate or otherwise dispose of RSUs or of any right or
privilege conferred hereby shall be null and void.

 

6. Withholding. Prior to delivery of the Shares pursuant to this Agreement, the
Company shall determine the amount of any United States federal, state and local
income tax, if any, which is required to be withheld under applicable law and
shall, as a condition of delivery of certificates representing the Shares
pursuant to this Agreement, collect from the Executive the amount of any such
tax to the extent not previously withheld in any manner permitted by the Plan.

 

7. Rights of the Executive. Neither this Agreement nor the RSUs shall confer
upon the Executive any right to, or guarantee of, continued employment by Sirius
XM, or in any way limit the right of Sirius XM to terminate the employment of
the Executive at any time, subject to the terms of any written employment or
similar agreement between or among the Company, Sirius XM and the Executive.

 

8. Professional Advice. The acceptance of the RSUs may have consequences under
federal and state tax and securities laws that may vary depending upon the
individual circumstances of the Executive. Accordingly, the Executive
acknowledges that the Executive

2



has been advised to consult his personal legal and tax advisors in connection
with this Agreement and the RSUs.

 

9. Agreement Subject to the Plan. This Agreement and the RSUs are subject to the
terms and conditions set forth in the Plan, which terms and conditions are
incorporated herein by reference. The Executive acknowledges that a copy of the
Plan is posted on the Sirius XM’s intranet site and the Executive agrees to
review it and comply with its terms. This Agreement, the Employment Agreement
and the Plan constitute the entire understanding between or among the Company,
Sirius XM and the Executive with respect to the RSUs.

 

10. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, and shall bind and inure to
the benefit of the heirs, executors, personal representatives, successors and
assigns of the parties hereto.

 

11. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given when delivered personally or when telecopied (with
confirmation of transmission received by the sender), three (3) business days
after being sent by certified mail, postage prepaid, return receipt requested or
one (1) business day after being delivered to a nationally recognized overnight
courier with next day delivery specified to the parties at the following
addresses (or at such other address for a party as shall be specified by like
notice):

 

  Company: Sirius XM Holdings Inc.     1221 Avenue of the Americas     36th
Floor     New York, New York 10020     Attention:  Chief Executive Officer      
  Executive: James Cady     Address on file at the     office of the Company

 

Notices sent by email or other electronic means not specifically authorized by
this Agreement shall not be effective for any purpose of this Agreement.

3



IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

SIRIUS XM HOLDINGS INC.

 

By:   Exhibit B   Exhibit B   Dara F. Altman   James A. Cady   Executive Vice
President and       Chief Administrative Officer    

4



Exhibit C

 

AGREEMENT AND RELEASE

 

This Agreement and Release, dated as of _________, 20__ (this “Agreement”), is
entered into by and between JAMES A. CADY (the “Executive”) and SIRIUS XM RADIO
INC. (the “Company”).

 

The purpose of this Agreement is to completely and finally settle, resolve, and
forever extinguish all obligations, disputes and differences arising out of the
Executive’s employment with and separation from the Company.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement, the Executive and the Company hereby agree as follows:

 

1. The Executive’s employment with the Company is terminated as of
_____________, 20__ (the “Termination Date”).

 

2. The Company and the Executive agree that the Executive shall be provided
severance pay and other benefits, less all legally required and authorized
deductions, in accordance with the terms of the letter agreement between the
Executive and the Company dated as of June 29, 2015 (the “Letter Agreement”),
and the exhibits thereto; provided that no such severance shall be paid if the
Executive revokes this Agreement pursuant to Section 4 below. The Executive
acknowledges and agrees that the Executive is entering into this Agreement in
consideration of such severance benefits and the Company’s agreements set forth
herein. All vacation pay earned and unused as of the Termination Date will be
paid to the Executive to the extent required by law. Except as set forth above,
the Executive will not be eligible for any other compensation or benefits
following the Termination Date other than any vested accrued benefits under the
Company’s compensation and benefit plans, and other than the rights, if any,
granted to the Executive under the terms of any stock option, restricted stock,
or other equity award agreements or plans.

 

3. The Executive, with the intention of binding the Executive and the
Executive’s heirs, attorneys, agents, spouse and assigns, hereby waives,
releases and forever discharges the Company and its parents, subsidiaries and
affiliated companies and its and their predecessors, successors, and assigns, if
any, as well as all of their officers, directors and employees, stockholders,
agents, servants, representatives, and attorneys, and the predecessors,
successors, heirs and assigns of each of them (collectively “Released Parties”),
from any and all grievances, claims, demands, causes of action, obligations,
damages and/or liabilities of any nature whatsoever, whether known or unknown,
suspected or claimed, which the Executive ever had, now has, or claims to have
against the Released Parties, by reason of any act or omission occurring up
until the time that the Executive executes this Agreement, including, without
limiting the generality of the foregoing, (a) any act, cause, matter or thing
stated, claimed or alleged, or which was or which could have been alleged in any
manner against the Released Parties prior to the execution of this Agreement and
(b) all claims for any payment under the Letter Agreement; provided that nothing
contained in this Agreement shall affect the Executive’s rights (i) to
indemnification from

5



the Company pursuant to any applicable Company policies; (ii) to coverage under
the Company’s insurance policies covering officers and directors; (iii) to other
benefits which by their express terms extend beyond the Executive’s separation
from employment; and (iv) under this Agreement, and (c) all claims for
discrimination, harassment and/or retaliation, under Title VII of the Civil
Rights Act of 1964, as amended, the Civil Rights Act of 1991, as amended, the
New York State Human Rights Law, as amended, as well as any and all claims
arising out of any alleged contract of employment, whether written, oral,
express or implied, or any other federal, state or local civil or human rights
or labor law, ordinances, rules, regulations, guidelines, statutes, common law,
contract or tort law, arising out of or relating to the Executive’s employment
with and/or separation from the Company, including but not limited to the
termination of the Executive’s employment on the Termination Date, and/or any
events occurring prior to the execution of this Agreement.

 

4. The Executive specifically waives all rights or claims that the Executive has
or may have under the Age Discrimination In Employment Act of 1967, 29 U.S.C. §§
621-634, as amended (“ADEA”), including, without limitation, those arising out
of or relating to the Executive’s employment with and/or separation from the
Company, the termination of the Executive’s employment on the Termination Date,
and/or any events occurring prior to the execution of this Agreement. In
accordance with the ADEA, the Company specifically hereby advises the Executive
that: (1) the Executive may and should consult an attorney before signing this
Agreement, (2) the Executive has [twenty-one (21) / forty-five (45)]4 days to
consider this Agreement, and (3) the Executive has seven (7) days after signing
this Agreement to revoke this Agreement.

 

5. Notwithstanding the above, nothing in this Agreement prevents or precludes
the Executive from (a) challenging or seeking a determination of the validity of
this Agreement under the ADEA; or (b) filing an administrative charge of
discrimination under any applicable statute or participating in any
investigation or proceeding conducted by a governmental agency.

 

6. The Executive acknowledges that the Executive has read and understands the
foregoing release and executes it voluntarily and without coercion.

 

7. This release does not affect or impair the Executive’s rights with respect to
workman’s compensation or similar claims under applicable law or any claims
under medical, dental, disability, life or other insurance arising prior to the
date hereof.

 

8. The Executive warrants that the Executive has not made any assignment,
transfer, conveyance or alienation of any potential claim, cause of action, or
any right of any kind whatsoever, including but not limited to, potential claims
and remedies for discrimination, harassment, retaliation, or wrongful
termination, and that no other person or entity of any kind has had, or now has,
any financial or other interest in any of the demands, obligations, causes of
action, debts, liabilities, rights, contracts, damages, costs, expenses, losses
or claims which could have been asserted by the Executive against the Company or
any other Released Party.

 



 

 

4 To be determined by the Company in connection with the termination.

6



9. The Executive shall not make any disparaging remarks about any of the
Released Parties and/or any of their respective practices or products; provided
that the Executive may provide truthful and accurate facts and opinions about
the Company where required to do so by law. The Company shall not, and shall
instruct its officers not to, make any disparaging remarks about the Executive;
provided that the Released Parties and their respective officers may provide
truthful and accurate facts and opinions about the Executive where required to
do so by law.

 

10. The parties expressly agree that this Agreement shall not be construed as an
admission by any of the parties of any violation, liability or wrongdoing, and
shall not be admissible in any proceeding as evidence of or an admission by any
party of any violation or wrongdoing. The Company expressly denies any violation
of any federal, state, or local statute, ordinance, rule, regulation, order,
common law or other law in connection with the employment and termination of
employment of the Executive.

 

11. In the event of a dispute concerning the enforcement of this Agreement, the
finder of fact shall have the discretion to award the prevailing party
reasonable costs and attorneys’ fees incurred in bringing or defending an
action, and shall award such costs and fees to the Executive in the event the
Executive prevails on the merits of any action brought hereunder.

 

12. The parties declare and represent that no promise, inducement, or agreement
not expressed herein has been made to them.

 

13. This Agreement in all respects shall be interpreted, enforced and governed
under the laws of the State of New York and any applicable federal laws relating
to the subject matter of this Agreement. The language of all parts of this
Agreement shall in all cases be construed as a whole, according to its fair
meaning, and not strictly for or against any of the parties. This Agreement
shall be construed as if jointly prepared by the Executive and the Company. Any
uncertainty or ambiguity shall not be interpreted against any one party. The
parties hereby irrevocably and unconditionally consent to submit to the
exclusive jurisdiction of the state and federal courts located in the Borough of
Manhattan, State of New York, and expressly waive the right to a jury trial, for
any actions, suits or proceedings arising out of or relating to this Agreement.

 

14. This Agreement, the Letter Agreement, [and list any outstanding award
agreements] between the Executive and the Company [or Sirius XM Holdings Inc.,
as applicable,] contain the entire agreement of the parties as to the subject
matter hereof. No modification or waiver of any of the provisions of this
Agreement shall be valid and enforceable unless such modification or waiver is
in writing and signed by the party to be charged, and unless otherwise stated
therein, no such modification or waiver shall constitute a modification or
waiver of any other provision of this Agreement (whether or not similar) or
constitute a continuing waiver.

 

15. The Executive and the Company represent that they have been afforded a
reasonable period of time within which to consider the terms of this Agreement,
that they have read this Agreement, and they are fully aware of its legal
effects. The Executive and the Company further represent and warrant that they
enter into this Agreement knowingly and voluntarily, without any mistake, duress
or undue influence, and that they have been provided the opportunity to

7



review this Agreement with counsel of their own choosing. In making this
Agreement, each party relies upon its own judgment, belief and knowledge, and
has not been influenced in any way by any representations or statements not set
forth herein regarding the contents hereof by the entities who are hereby
released, or by anyone representing them.

 

16. This Agreement may be executed in counterparts, all of which shall be
considered one and the same agreement, and shall become effective when one or
more counterparts have been signed by each of the parties and delivered to the
other parties. The parties further agree that delivery of an executed
counterpart by facsimile shall be as effective as delivery of an originally
executed counterpart. This Agreement shall be of no force or effect until
executed by all the signatories.

 

17. The Executive warrants that the Executive will return to the Company all
software, computers, computer-related equipment, keys and all materials
(including, without limitation, copies) obtained or created by the Executive in
the course of the Executive’s employment with the Company on or before the
Termination Date; provided that the Executive will be able to keep the
Executive’s cell phones, blackberries, personal computers, personal rolodex and
the like so long as any confidential information is removed from such items.

 

18. Any existing obligations the Executive has with respect to confidentiality,
nonsolicitation of clients, nonsolicitation of employees or other service
providers and noncompetition, in each case with the Company or its affiliates,
shall remain in full force and effect, including, but not limited to, the
restrictive covenants set forth in the Letter Agreement.

 

19. Should any provision of this Agreement be declared or be determined by a
forum with competent jurisdiction to be illegal or invalid, the validity of the
remaining parts, terms or provisions shall not be affected thereby and said
illegal or invalid part, term, or provision shall be deemed not to be a part of
this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
respective dates set forth below.

 

      SIRIUS XM RADIO INC.           Dated:     By:  Exhibit C         Name:    
    Title:           Dated:     Exhibit C       JAMES A. CADY

8